RECE|VED

 

FEB ` 8 2019 UNITED sTATEs DISTRICT CoURT
wEs_lTONV R. WCRE, CLERK
~E“»!'<A°»$Sl\'l'flé’&§?i‘§'§'“"" wESTERN DISTRICT oF LoUIsIANA
ALEXANDRIA i)IvIsIoN

TRACY WILLIAMS, TUTRIX oF CIvIL ACTIoN 1:18-00486

AND FoR LADARIAN JACKsoN

vERsUs

JUDGE DEE i). DRELL
wARE YoUTH CENTER, ET AL. MAG. JUDGE PEREZ-MONTES

 

LDG_MI

Before the Court is the Report and Recommendation of the Magistrate Judge
recommending the defendants’ motion to dismiss for insufficiency of service be denied; motion to
dismiss for improper venue be denied; motion to dismiss for lack of standing be granted as to
Williams and denied as to Jackson; motion to transfer venue be granted; and motion for a more
definite statement be granted. (Doc. 23). Having conducted an independent (a’e novo) review of
the record, including the objections filed by the Defendant (Doc. 24), the court adopts in part and
declines in part the Report and Recommendation (Doc 23) for the following reasons.

The only objection lodged by the defendants with respect to the Report and
Recornniendation is with respect to the Magistrate Judge’s recommendation that the motion to
dismiss for lack of standing be granted as to Williams but denied as to Jackson. (Doc. 24).
Defendants argue the failure to dismiss the complaint in its entirety is improper as this lawsuit was
never properly filed by one with capacity. Accordingly, the original complaint is invalid and
cannot be properly amended We agree.

“Standing is a jurisdictional requirement that focuses on the party seeking to get his

complaint before a federal court and not on the issue he wishes to have adjudicated.” Penderson

v. La. St. Univ., 213 F.3d 858, 869 (5th Cir.ZOOO). Standing requires the plaintiff: “have an ‘injury
in fact’-an invasion of a legally protected interest Which is (a) concrete and particularized and (b)
‘actual or imminent, not “conjectural or hypothetical.””’ Luiuan v Defenders of Wildlife, 504 U.S.
555, 560 (1992) (internal citations omitted). If there is no standing, there is no subject matter
jurisdiction We agree with the Magistrate Judge’s finding that Williams lacked standing to pursue
the claims brought on April lO, 2018. As such, the court never had subject matter jurisdiction
during the pendency of this suit.

ln addition to a lack of standing, Williams lacked the capacity to file suit on behalf of
Jackson as he was a competent major (adult) with the procedural capacity to sue on April lO, 2018.
See La.C.C.P. art. 682. Thus, the court lacked jurisdiction over the claims brought on behalf of
Jackson. Though she may have regained capacity to sue on Jackson’s behalf when the Power of
Attomey was executed in November 2018, she failed to take any actions to establish viable claims
on behalf of Jackson. Moreover, by November 2018, the one year statute of limitations on
Jacksons claims expired.

lt is for these reason that the court finds Defendants’ motion to dismiss for lack of standing
will be GRANTED as to both Williams and Jackson. While the grant of such motion normally
results in the dismissal of claims without prejudice, the fact that the statute of limitations has
expired on Jackson’s claims necessitates the dismissal with prejudice Based upon these findings,
it is

ORDERED that defendants’ motion to dismiss (Doc. 7) is GRANTED; plaintiff’ s claims

are DISMISSED with prejudice; and, the motion to amend (Doc. 19) is DENIED as MOOT.

. 75
SIGNED on this 7 day of February 2019, at Alexandria, Louisiana.

r, '~»_\

_\

§§ l
JUDGE DEE D. DRELL
UNITED STATES DISTRICT COURT

